DETAILED CORRESPONDENCE
	Claims 1, 3-7, and 12-18 are pending and under consideration on the merits.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of the Rejections
The 103 rejection over Banowski in view of Bradford is maintained, and the remaining rejections are withdrawn and replaced with new rejections over different combinations of references already of record as detailed below. 
The 35 USC 112, 4th paragraph rejection is withdrawn in view of the cancellation of claims 8-9.
The double patenting rejection is withdrawn in view of the filing and approval of a terminal disclaimer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over Banowski et al. (US Pat. Pub. 2012/0107261) in view of Bradford et al. (US Pat. Pub. 2005/0109239).
As to claims 1, 3-7, and 17-18, Banowski discloses an anhydrous antiperspirant composition in the form of a suspension and wherein “anhydrous” is most preferably defined as comprising less than 2 wt% water (which encompasses the less than 1% range recited by the claim 1), a phyllosilicate passivating agent, and an active antiperspirant (paragraphs 13 and 15), and further comprising at least one oil that may be isopropyl myristate (paragraph 145)(claims 1 and 9), an oil carrier that may be a volatile silicone oil such as cyclopentasiloxane (paragraphs 153, 171, and 174)(claims 1 and 7-8), and that may also comprise at least one nonvolatile nonsilicone oil such as isopropyl myristate and 2-ethylhexyl palmitate (paragraphs 180, 190, 202).  It is exceptionally preferable that a mixture of more than one of these oils is used (paragraphs 151 and 198).  The oil may be present in amounts within the 55-95% range 
Regarding claim 18, the composition may further comprise an enzyme inhibitor such as a trialkyl citric acid ester, as a deodorizing active agent (paragraphs 110 and 116).  
As to claims 1, 3-7, and 17-18, Banowski does not further expressly disclose that the hectorite has a purity of above 95% (claim 1) or 97% (claim 3) or 99% (claim 4), or that the composition does not comprise any water as recited by claim 78.
Bradford discloses paint formulations comprising hectorite (paragraph 1), and teaches that while naturally occurring hectorite clay often contains impurities, hectorite of almost 99% purity is available commercially (paragraphs 37-43).  
As to claims 1, 3-7, and 17-18, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify 
Regarding claim 4, the “almost 99%” purity hectorite taught by Bradford is not viewed as significantly different from the “above 99%” purity recited by the claim and therefore is not viewed as imparting a patentable distinction to the claim.  Additionally, a higher purity does not by itself render a composition non-obvious in the absence of evidence that the composition having the claimed purity results in a different utility due to the enhanced purity.  MPEP 2144.04 VII.  
Regarding claim 17, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same 
Here, while the Banowski composition comprises an aqueous suspension of silver and therefore comprises water, the water may be present in only very small amounts.  Paragraphs 14-15 disclose that the composition preferably comprises no additional water beyond that present in the silver suspension, and Table 2 discloses a specific embodiment wherein the composition comprises only 0.6% of a silver suspension that itself comprises 65% water.  The composition comprises no additional water beyond that of the silver suspension.  Therefore, in this embodiment the composition comprises only 0.65% * 0.6% water, which is 0.39% water.  The Office views an anhydrous deodorizing composition that comprises 0.39% water to be so close to an anhydrous deodorizing composition that comprises no water that the skilled artisan would not expect there to be any noticeable differences in the properties of the two compositions.  Therefore, the anhydrous composition of Banowski is viewed as rendering prima facie obvious the composition of claim 17, based on the evidence of record.  
Claims 12-16 are rejected under 35 U.S.C. 103 as unpatentable over Banowski et al. (US Pat. Pub. 2012/0107261) in view of Bradford et al. (US Pat. Pub. 2005/0109239 as applied to claims 1, 3-7, and 17-18 above, and further in view of Genova et al. (US Pat. No. 6,001,341; issued 12/14/1999).
The teachings of Banowski and Bradford are relied upon as discussed above, but while Banowski further teaches a method of reducing sweat and/or body odor by 
Genova discloses a method for reducing body odor comprising applying a composition comprising a deodorizing agent to the armpit (see claim 32 of Genova), and leaving it on the skin for 6 hours (Example 24 at column 14).
As to claims 12-16, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use the composition of Banowski and Bradford as combined supra by applying it to the armpit for at least 6 hours, since the skilled artisan would recognize that since the Banowski composition is intended to reduce body odor or sweat it should be applied to a portion of the body that experiences body odor or sweat in order to serve its intended purpose, and the skilled artisan searching the art for a suitable way of applying the composition to reduce order would find such a method in Genova, which discloses that the armpit is an appropriate application point on the body in order to reduce said odor, and expressly teaches leaving it on the body for at least 6 hours in order to reduce odor.  
Response to Applicant’s Arguments
Applicant argues that Banowski does not disclose that the composition comprises less than 1% water as required by the claims, because paragraphs 15-16 make it clear that the composition comprises 2-3% water in addition to the water that is already present in the silver suspension, such that the total amount of water is up to 8%.
In response, while the Office agrees that the total amount of water in the Banowski composition may be up to 8%, this represents only the maximum amount of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/ Primary Examiner, Art Unit 1645